The opinion of the court was delivered, at the circuit session in September, by
Bennett, J.
This is an action of debt upon a bond of submission to arbitration, and the condition is, “ that said Hill, his executors, &c., shall and do, in and by all things, well and truly observe, perform and keep the award and the determination which, the arbitrators shall make.” The breach of the condition set up in the declaration is a revocation of the submission, and the question raised on the demurrer, seems to- be, whether that is a breach of the submission. We think this question is well settled by authority. See Vynior’s case, 8 Coke 162, ,3d resolution, and Warberton v. Storer, 4 B. & C. 103. By the revocation, Hill had deprived the arbitrators of the power to malee an award, and consequently also himself of the power to observe,\ perform and keep it, and this, in legal effect, is a forfeiture of the bond, and a breach of the condtion. The condition of this bond seems to have been drawn according to modern precedents.
Judgment of the county court affirmed.